                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MORISSA JACKSON                                                                       PLAINTIFF
ADC #713063

v.                             Case No. 1:17-cv-00114-KGB-PSH

R. AYERS, et al.,                                                                 DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 5). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Id.). The Court therefore dismisses without

prejudice plaintiff Morissa Jackson’s amended complaint for failure to state a claim upon which

relief may be granted (Dkt. No. 4). The Court finds that this dismissal shall count as a “strike”

pursuant to 28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from this Order would not be in good faith.

       It is so ordered this 11th day of February, 2019.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
